DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2021.

Drawings
The drawings were received on 3/13/2019.  These drawings are acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities: “the a second packing stack” in line 2 and “the first packing stack” in line 3 should be corrected as --[[the]] a second packing stack-- and --the [[first]] packing stack-- respectively. Appropriate corrections is required.
Claim 13 is objected to because of the following informalities:  Claim 13 ends with two of periods, “..” which need to be corrected as --.[[.]]--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the shoulder” in lines 8 and 10 should be both corrected as --the annular shoulder--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:
Claim 2 recites “a first distal end” of a first one of the plurality of fingers in line 2. It is noted that claim 1 (which upon claim 2 depends) recites “distal ends” of the plurality of fingers in line 7. The scope of the claim is indefinite because it is not clear whether “a first distal end is one of distal ends of claim 1 or if they are separate and distinct from each other. For examination purposes, “a first distal end” is interpreted as one of distal ends.  
Claim 10:
Claim 10 recites the functional limitations of “the packing stack” and “a second packing stack” which are not positively claimed structural limitations of the instant invention, the packing holder, rather recited as intended uses. Therefore, for Examination purposes, it is assumed that if the prior art teaches each and every positively recited structural limitations of the instant invention, then the prior art would read on the claim as the packing holder taught by the prior art would be capable of performing the recited intended uses.
Claim 12:
Claim 12 recites “the second retainer end” on the last line. There is insufficient antecedent basis for this limitation in the claim. Also, claim 12 does not recite a first (emphasis added) retainer end. Therefore, for examination purposes, “the retainer comprising: a retainer body having a bore extending through the retainer body” is interpreted as --the retainer comprising: a first retainer end and a second retainer end; a retainer body having a bore extending through the retainer body--.
Claim 13:
Claim 13 recites “a first retainer end and a second retainer end” in line 2. As set above, claim 12 (which upon claim 13 depends) is interpreted to recite a first retainer end and a second retainer end. Therefore, for examination purposes, “a first retainer end and a second retainer end” in line 2 of claim 13 is interpreted as --[[a]]the first retainer end and [[a]]the second retainer end--. 
Claim 16:
Claim 16 recites that the retainer body is dimensioned to extend into a pump bore of a pump cylinder. However, such claimed language renders the scope of the claim indefinite. A pump bore of a pump cylinder is a workpiece that the retainer body is being used for. The claim is rendered indefinite by reference to an object (a pump bore of a pump cylinder) that is variable (MPEP 2173.05(b) II).
Claims 3-6, 14-15, 17-18 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen (US 9,744,602 B2).
Regarding claim 1¸ Chen (‘602) discloses a tool (fig1) comprising: a body 1 (col.5 line30); a handle 18,19 (col.5 lines54-55) disposed at a first end (an end of the body 1 near the handle 18,19) of the body 1; and a plurality of fingers 1a (col.5 lines30-31) extending axially from a second end (an end opposite to the first end) of the body 1 (fig1), wherein the plurality of fingers 1a are configured to flex (“elastic clamping element”, col.6 lines2-3) to reduce a cross-sectional area defined by distal ends (an end away from the body 1) of the plurality of fingers 1a in response to workpieces passing over the distal ends of the plurality of fingers 1a. It is noted that Chen does not explicitly disclose that the tool is used as a packing holder for holding a packing stack on a longitudinal axis and depositing the packing stack in a pump cylinder. However, a packing stack and a pump cylinder are recited as an intended use, therefore, it is only required for the tool of Chen to be capable of performing the intended use. In this case, Chen discloses each and every positively claimed structural limitations, therefore, the tool disclosed by Chen is capable of being used as a packing holder for performing the intended use.
Regarding claim 2¸ Chen discloses the packing holder of claim 1, further comprising: a first ramped portion 1b (col.6 lines4-5) disposed at a first distal end (one of the distal ends of the 
Regarding claim 3¸ Chen discloses the packing holder of claim 2, wherein the first ramped portion 1b includes a first angled surface (figA below) extending from the first distal end to an apex (figA below) of the first ramped portion 1b, and a second angled surface (figA below) extending from the apex towards the body 1, wherein the apex is a radially-outermost part of the first finger (figA below).

    PNG
    media_image1.png
    558
    760
    media_image1.png
    Greyscale

Regarding claim 4, Chen discloses the packing holder of claim 2, wherein each one of the plurality of fingers 1a includes a ramped portion 1b (col.6 lines4-5) such that there are a plurality of ramped portions 1b (fig1) arrayed about the longitudinal axis (fig1). 
Regarding claim 5
Regarding claim 6¸ Chen discloses the packing holder of claim 5, wherein each one of the plurality of fingers 1a is cantilevered from the body 1 (col.6 lines2-3; figs1-2).
Regarding claim 7, Chen discloses the packing holder of claim 1, wherein the handle 18,19 projects radially from the first end (fig1).
Regarding claim 8, Chen discloses the packing holder of claim 7, wherein the handle 18,19 includes at least one tab 19 (col.5 line55, fig1) projecting radially from the first end (fig1).
Regarding claim 9, Chen discloses the packing holder of claim 1, wherein the body 1 includes an annular shoulder (figB below) disposed at the second end. 

    PNG
    media_image2.png
    467
    828
    media_image2.png
    Greyscale

Regarding claim 10, Chen discloses the packing holder of claim 1, wherein the packing stack is configured to be disposed on the plurality of fingers 1a, and wherein a second packing stack is configured to be disposed on the body 1 such that the second packing stack does not contact the packing stack. As set forth above under 35 U.S.C. 112(b), the packing stack and a second packing stack are recited as intended uses/functional limitations, which it is only required for prior art to be capable of performing. In this case, Chen discloses each and every .

Claim(s) 1, 11-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bacon (US 6,722,011 B1).
Regarding claim 1, Bacon (‘011) discloses a packing holder 300 (fig3A) for holding a packing stack 200 on a longitudinal axis and depositing the packing stack in a pump cylinder (it is noted that a pump cylinder is recited as an intended use, therefore, it is only required for the tool of Bacon to be capable of performing the intended use) comprising: a body 340 (col.5 line25); a handle 310 (col.5 lines22-23) disposed at a first end (an end of the body 340 near the handle 310) of the body 340; and a plurality of fingers 320 (col.5 line24) extending axially from a second end (an end opposite to the first end) of the body 340 (fig3A), wherein the plurality of fingers 320 are configured to flex (figs4A-4C) to reduce a cross-sectional area defined by distal ends (an end away from the body 340) of the plurality of fingers 320 in response to the packing stack passing over the distal ends of the plurality of fingers 320 (figs4A-4C).
Regarding claim 11¸ Bacon discloses a packing kit (fig3A) comprising: the packing holder 300 of claim 1; and the packing stack comprising a plurality of packing rings 200 mounted on the plurality of fingers 320.
Regarding claim 12, Bacon discloses a packing insertion tool (fig3A, figs4A-4C) comprising: the packing holder 300 of claim 1; and a retainer 400 (col.6 line50) configured to be disposed on the packing holder 300 (fig4B), the retainer 400 comprising: a first retainer end (an end toward an element 412; fig3B) and a second retainer end (an end toward an element 424; fig3B); a retainer body 420 (col.6 line55, fig3A) having a bore (fig3B) extending through the retainer body 420; and a brace 410 (col.6 line51) projecting from the retainer body 420 (fig3A); wherein the retainer body 420 is sized to receive the body 340 of the packing holder 300 within 
Regarding claim 13¸ Bacon discloses the packing insertion tool of claim 12, wherein the retainer body 420 is cylindrical (figs3A,3B) and projects away from the brace 410 (fig3A), the cylinder having the first retainer end (the end toward an element 412; fig3B) and the second retainer end (the end toward an element 424; fig3B), wherein the bore extends from the first retainer end to the second retainer end (fig3B). 
Regarding claim 16, Bacon discloses the packing insertion tool of claim 13. Bacon discloses that the retainer body 420 is capable of being dimensioned to extend into a pump bore of a pump cylinder while the brace 410 remains disposed outside of the pump bore of the pump cylinder. As set forth above under 35 U.S.C. 112(b), a pump bore of a pump cylinder is a workpiece that the retainer body is being used for. The claim is rendered indefinite by reference to an object (a pump bore of a pump cylinder) that is variable (MPEP 2173.05(b) II). Therefore it is only required for Bacon to be capable of performing the intended use.
Regarding claim 18, Bacon discloses the packing insertion tool of claim 12, wherein: each one of the plurality of fingers 320 includes a ramped portion 330 (col.5 lines25-26) such that there are a plurality of ramped portions 330 (fig3A) arrayed about the longitudinal axis (fig3A); the second end of the body 340 of the packing holder 300 includes an annular shoulder (an edge of a gap between the fingers 320 contacting the second end of the body 340; figs3A, 3B); the packing stack 200 is disposed on the plurality of fingers 320 between the annular shoulder and the plurality of ramped portions 330 (fig3B); the packing stack projects radially beyond the annular shoulder (radially, fig3B); and the second retainer end abuts a portion of the packing stack projecting radially beyond the annular shoulder (fig4B).

Allowable Subject Matter
Claims 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the preceding claim(s) overcome currently raised 35 U.S.C. 112(b) rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 14 not found was a use of a plurality of retainer tabs projecting axially from an outer edge of the brace where gaps are formed between the retainer tabs and the retainer body; in combination with the limitations set forth in claim 14 and all of its preceding claims of the instant invention. 
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 17 not found was that the handle of the holder projects axially greater than the brace of the retainer; in combination with the limitations set forth in claim 17 and all of its preceding claims of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art, Bacon (US 6,722,011 B1) teaches a similar tool comprising a holder 300 and a retainer 400 comprising a retainer body 420 and a brace 410, wherein the retainer body 420 is sized to receive the body 340 of the holder 300 within the bore (fig4A-4C).   Although the prior art of record teaches a similar powered side panel system, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the tool of Bacon to use a plurality of 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SEAHEE HONG/Examiner, Art Unit 3723